DETAILED ACTION
Applicant’s 07/13/2020 response to the previous 04/14/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 32-65 as amended and/or filed on 07/13/2020.

The Examiner of Record has changed and Applicant is cordially invited to contact the Examiner via the information contained in the Conclusion section below to set up a telephonic interview to discuss the instant and/or previous Office actions.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01/31/2014.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/DE2015/100007 filed on 01/07/2015 which claims priority to GERMANY Application number 10 2014 101 199.6 filed on 01/31/2014.

Response to Amendments/Arguments
Applicant’s 07/13/2020 arguments with respect to the rejection(s) of the claim(s) as set forth in section 3 of said previous 04/14/2020 Office action have been fully considered and they are not persuasive.  
Applicant argues on pages 11+ inter alia:
Page 13 “…The cited references fail to disclose each and every element…”
Page 15 “…the detection area and the actuation area are different areas located outside the vehicle…”,“…there is no motivation to incorporate the remote emergency actuation…”
Page 16, “…Reime does not disclose the optical sensor is integrated into an assembly module of the motor vehicle…”

RESPONSE:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
In response to applicant's argument that there is no motivation to incorporate the remote emergency actuation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
See also In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  

“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

In this case one of ordinary skill would have a reasonable expectation of success in combining the various aspects of the references as explained in the previous Office action.

In response to Applicant’s arguments that Reime does not disclose the optical sensor is integrated into an assembly module of the motor vehicle see the portion of Reime reproduced below wherein integration is expressly recited and would be obvious to one of ordinary skill in the art to apply to the various parts with predictable results:
“Another advantage of this structure is that the light emitters 15, 16 are also insensitive to light, which originates, for example, from the taillights 21. In this respect, the light emitters can be integrated into the taillights 21. If necessary, a foreclosure against the other light sources is possible. If the timing of the light signal with a can not be perceived by the human eye frequency, the light sources of the taillight itself can be used as a light transmitter. The integration into the taillights 21 has the advantage that no separate components must be laboriously provided on the object. At the same time the light of the light emitter is diffused. Light emitter and light receiver can also be placed elsewhere on the object, in a motor vehicle, for example in the roof area. It is also possible to provide light transmitters 15, 16 on one side and the corresponding receiver on the other side of the object if necessary only with one measuring device.” 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 32-63 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroemke et al. (US 2012/0158253) in view of King (US 6,359,348) and Reime et al. (WO 2007/006514).

See the explanation set forth in section 8 above and the rejection set forth in section 3 beginning on page 3 of the previous 04/14/2020 Office action, both of which are incorporated herein.

Regarding claim 65 the combination of Kroemke King and Reime teach and the limitations as assembly module for a motor vehicle comprising: an optical sensor system configured for 
a) monitoring a detection area located outside the vehicle in Kroemke paras [0054-56]: 
“[0054] Shown in FIG. 1 is a first embodiment of a vehicle 10, in which a rear lid 1 of the vehicle 10 may be actuated automatically. Thereby, a capacitive sensor 5 and an optical sensor 4 each are located in two rear reflectors 14 at the rear end of the vehicle 10. A registration area 8 of the respective optical sensor 5 covers an area behind the vehicle 10, which is located to the right and to the left, respectively, of a center axis (in driving direction) of the vehicle 10.
[0055] In the following, operations will be described that are carried out in the sequence shown before the closing element, in this case a rear lid 1, is actuated.
[0056] 1. One of the capacitive sensors 5 has registered a movement of an object in the direction of the rear reflector 14 into which it is integrated. In other words, the respective capacitive sensor 5 has registered that an object, which before was located outside of its registration area, now has moved inside its registration area. This operation will be designated as "inward completed"”,

b) triggering a signal for starting an authentication check between an ID transmitter and the motor vehicle if a user is detected in the detection area in Kroemke paras [0057-58]: , 
c) monitoring an actuation area that is located outside the vehicle and differs from the detection area in Reime Z2 and Z1 and the ABSTRACT, 

an emergency actuation for additionally triggering the operating signal and configured for 
e) triggering the operating signal for the vehicle upon activation of the emergency actuation with a body part of the user in King Col. 2, lines 35-53, 
wherein the assembly module comprises the emergency actuation, and the emergency actuation comprises an activator, so that the user is able to activate the emergency actuation in order to make available the operating signal for the vehicle by actuating the activator, which is accessible to the user in King Col. 2, lines 35-53, 
wherein one optical sensor is integrated in the assembly module in Reime, the optical sensor monitors the detection area and monitors the actuation area, and the optical sensor system optically monitors the detection area and the actuation area which have different spatial dimensions in Reime Z1 and Z2 and King Figure 1, and 
wherein, after activation of the emergency actuation, the authentication check is carried out between the ID transmitter and the motor vehicle, and the operating signal for the motor vehicle is not provided until a positive authentication check is carried out in see Kroemke paras:
“[0056] 1. One of the capacitive sensors 5 has registered a movement of an object in the direction of the rear reflector 14 into which it is integrated. In other words, the respective capacitive sensor 5 has registered that an object, which before was located outside of its registration area, now has moved inside its registration area. This operation will be designated as "inward completed". 
[0057] 2. By means of a control unit 2 (see FIG. 4) an authentication of an ID encoder authorized for the vehicle 10 is initiated, as this is the case in vehicles equipped with keyless entry systems. When, in doing so, no authorized ID encoder is registered, no further operation is being processed ("break action") and the closing element 1 is not actuated.
When a valid ID encoder has been registered, the optical sensor 4 is activated. In doing so it is possible that only the optical sensor 4 is activated that is integrated into the same rear reflector 14 or that both optical sensors 4 are activated.”. 

wherein it is understood that the operating signal for the motor vehicle is not provided until a positive authentication check is carried out with an authorized encoder.



Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroemke et al. (US 2012/0158253) in view of King (US 6,359,348) and Reime et al.(WO 2007/006514).

See the explanation set forth in section 8 above and the rejection set forth in section 4 beginning on page 15 of the previous 04/14/2020 Office action, both of which are incorporated herein.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia authorizing users and triggering alarms or other actions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210311                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665